It is with profound satisfaction that I address you from the rostrum of the United Nations on behalf of Poland, one of the founding Members of the Organization and an ever active participant in its activities, which are so vitally important to the world.
3.	I am happy, Mr. President, that this session is taking place under the guidance of an outstanding representative of Algeria, a country to which Poland is linked by bonds of mutual solidarity, sympathy and friendship. I wish to extend to you my congratulations on your election to a post of such eminence, and to all participants in this session my best wishes for all success in dealing jointly with the important problems on the Assembly's extensive agenda.
4.	I am addressing you in the year when the Polish People's Republic is celebrating its thirtieth anniversary. Its emergence marked a major turning point in the more than one-thousand-year-long history of the Polish nation, and its present development and policies stem from our nation's most significant experiences. It is from the standpoint of those experiences that I wish to address myself to certain problems which are the subject of the constant attention of the United Nations.
5.	The pre-eminent objective of the United Nations, an organization which came into being during the most devastating of all wars, is to ensure world peace, for that is the greatest treasure of all nations.
6.	The Polish nation has had to pay an exceptionally high and tragic price for peace. And it has learned to appreciate the inestimable value of peace over the past 30 years of construction, thanks to which the country has risen from ruins and its economic potential has been multiplied; education, science and culture developed; and favorable living conditions created.
7.	Our deep conviction of the indivisibility of peace and of the overriding importance of preventing a new world war is based on our experiences as well as on an appraisal of the state of affairs in the world of today. Ensuring lasting peace in our socio-economically and ideologically divided world depends above all on full implementation of the principles of peaceful coexistence among countries with different social systems, principles which the socialist countries have espoused and consistently put into practice.
8.	We believe that the most appropriate approach to that objective lies in the continuation, further development and consolidation of the process of inter-national detente in an effort to make it irreversible, in contrast to the aims of the forces of aggression and cold war. This process of detente is essential in order to overcome the political and military confrontation imposed by the imperialist forces, which constitutes the main cause of the arms race, tensions and threats to world peace.
9.	The improvement of Soviet-American relations in recent years is of exceptional importance in easing and overcoming this global confrontation. We attach great importance to the agreements concluded between these two great Powers, which serve to further the overriding cause of all mankind: the prevention of nuclear war and the consolidation of the process of detente. The Soviet-American dialog exercises a positive influence on the entire world situation and is conducive to a general improvement in international relations. Hence, we are gratified at the prospect of further progress in that direction. That dialog in no sense limits but on the contrary creates more propitious conditions for a constructive contribution by all States, including medium-sized and small countries, irrespective of their social system and level of economic development, to the solution of the important problems facing various regions and the entire world.
10.	My present official visit to the United States is one of the manifestations of the positive results of detente. I believe that the further development of Polish-American relations, for which we are jointly opening up new opportunities, and the exchange of views we have had will serve to shape international relations successfully on the basis of peaceful coexistence and mutually advantageous co-operation.
11.	We favor detente throughout the world. The growing role of the non-aligned countries in the struggle for peace and international relations based on equal rights is an important factor in the consolidation of the positive processes in international life.
12.	The great significance of the process of detente also lies in the fact that it is helpful in containing and extinguishing local conflicts and in the effort to settle many critical problems in accordance with the principles of the sovereignty, territorial integrity and security of nations. Poland favors precisely such a permanent settlement of the Middle East conflict, which above all calls for completely eliminating the consequences of aggression and ensuring the Arab people of Palestine its legitimate rights, We are also in favor of a peaceful settlement of the Cyprus conflict, which will restore that country's sovereignty, neutrality and territorial integrity. We are convinced that this objective would be attained by convening a representative international conference within the framework of the United Nations.
13.	We are hopeful that through the full implementation of the Paris Agreements, the heroic, war-weary Vietnamese nation will be able to live in peace and that peace will be restored throughout IndoChina. Poland, which has been involved in peaceful missions in those regions, will do its best to continue to work in that direction.
14.	The cause of peace is inseparable from the cause of freedom. The Polish nation is well aware of that fact. In its striving for independence it has made the greatest of sacrifices. We have always linked our struggle for independence with that of other nations under the banner "For your freedom and ours". A deep conviction of the indivisibility of the freedom of all nations and of its links with the revolutionary forces of progress stems from our experiences; hence our solidarity with those nations. The issue which today arouses the strongest protest by world public opinion is the brutal suppression of democratic freedom in Chile.
15.	Decolonization, which is nearing completion, and the struggle to put an end to all forms of neo-colonial domination, are of great, historic significance, as is the right of all nations to be represented in the United Nations. Accordingly, I wish to express our satisfaction that new Members, the People's Republic of Bangladesh, Guinea-Bissau and Grenada, have taken their rightful place in the United Nations.
16.	International detente also promotes the joint consideration and solution of major world problems. We are in favor of that process becoming universal, encompassing all regions and ensuring continued progress in all key questions relating to the consolidation of peaceful international relations.
17.	By virtue of its geographical location, true to its interests and convictions, and in concert with its socialist allies, Poland is making its contribution to the consolidation of detente, particularly in Europe. We are working towards that end through our participation in the overall improvement of the situation on our continent, through the all-round development of friendly relations with France, the Scandinavian countries and other States, and through our involvement in the process of normalizing relations in Central
Europe, which was initiated by the treaties concluded between the socialist countries and the Federal Republic of Germany, as well as by the Quadripartite Agreement on West Berlin.
18.	Europe, which in the past has been both the source and the major theater of both world wars, has enjoyed peace for nearly 30 years, thanks to the victory of the great anti-fascist coalition, the emergence of the socialist community and the appearance of a new relationship of forces. The necessary conditions exist today for maintaining in the future the present state of affairs in Europe, which is so vital to world peace. It is here that the shift from "cold war" and "power politics" to normalization and detente has been most pronounced. Universal recognition of the territorial and political realities which came into being as a consequence of the Second World War and of the post-war development has been achieved. On this basis, mutual trust has grown and peaceful co-operation has developed more extensively. An awareness that there is no alternative to peaceful coexistence is taking ever stronger hold.
19.	Under those circumstances, the convening of the Conference on Security and Co-operation in Europe, advocated by the socialist countries, became possible. As will be recalled, Poland first advanced the idea of such a conference in this Assembly a decade ago.1 The great achievement of the Conference, which may well be able to terminate its deliberations within the next few months, will have been the adoption of the principles governing mutual relations among European States a sui generis charter of their rights and duties.
20.	At a time when the Conference's activities are drawing to a close and talks on troop and arms reductions in Europe are under way at Vienna talks which will, we hope, also produce positive results a pertinent question arises. What should be done next in order that the process of consolidating European peace and security may continue and become irreversible?
21.	It is our conviction that the peaceful future of Europe is linked to the construction of a system of collective security. At stake is a system in which prohibition of the use of force would become the supreme law, a system which would provide for durable security guarantees to each country. An essential precondition for a joint program for the future of Europe must always remain an awareness of the importance of the inviolability of frontiers and the territorial integrity of all States as well as respect for the principle of non-intervention in their internal affairs. Only in this way can the division into opposing political-military blocs be overcome. We also attach great importance to the creation of machinery for further consultation and common efforts aimed at consolidating security and developing mutually beneficial co-operation in all fields. The all- European body which we hope will be established by the Conference could become a forum for seeking common solutions to common problems. To this end, Europe's existing regional organizations, including those of the United Nations system, could and should also be properly utilized.
22.	Bilateral, regional and subregional co-operation also promotes favorable developments on the European scene. We believe, for example, that the state of relations thus far achieved by the Baltic States has created conditions conducive to the transformation of that region into a zone of peace and friendly co-operation. Owing to the process of detente, all the traditions of positive, peaceful relationships have come alive and efforts are now being made for the joint solution of problems relating to navigation, fishing, utilization of maritime resources and protection of the natural environment. On the basis of the progress already achieved and in order to consolidate it, Poland plans to submit further proposals for governmental and public endeavors aimed at developing mutually advantageous, peaceful co-operation among the Baltic countries.
23.	The consolidation of security in Europe renders an important service to world security, for the creation of regional systems points the way to the constriction of universal security. Hence, we fully support Soviet proposals calling for the creation of such a system in Asia and we shall support other endeavors with similar aims in view.
24.	The halting of the arms race, full implementation of the Treaty on the Non-Proliferation of Nuclear Weapons [resolution 2373 (XXII), annex], and the elaboration of agreements which would ban the use and production of such weapons and open the way to general and complete disarmament are measures inextricably linked to the consolidation of international security. The steps that have been taken in these vital areas in recent years have laid the groundwork for the early convening of a World Disarmament Conference and for progress in the implementation of other important proposals, such as the reduction of military budgets, a ban on chemical weapons, and the elaboration of a convention on the prohibition of action to influence the environment and climate for military purposes, as proposed by the Soviet Union at the current session [2240th meeting]. Poland will continue to make a constructive contribution to the realization of all those initiatives.
25.	The experience of our nation has shown that the natural rights of each country, in conditions of peace and security, is the creation of favorable opportunities for its development. Not so long ago, Poland was a country marked by socio-economic backwardness, and the consequences, of that fact adversely affected the nation's standard of living and its international standing as well. In a relatively short span of time, our nation has tackled the unfinished work of many centuries and carried out a basic reconstruction of the country, which now ranks as the world's tenth largest industrial producer. At present, we are dynamically expanding the country's potential.
26.	The sources of this progress have been many. They include the transformations carried out by the socialist policy, fraternal co-operation with other socialist countries, particularly the Soviet Union, and the planned concentration of the nation's resources. The most important factor is the nation's toil: the liberation of its creative resources and the involvement of minds, hands and hearts in a common cause. Also of great importance are human qualifications the intensive training of. personnel capable of facing the challenge of rapid, all-round development. We are willing to share with the developing countries our achievements and experience in this field. We favor broad co-operation among all countries in the training of qualified personnel.
27.	At its recent sixth special session the General Assembly drew attention to a series of urgent problems of international economic co-operation which call for joint solutions. Such co-operation is of crucial importance in eliminating the gaps between levels of development and in consolidating peaceful world relations, since it creates the material basis for those relations.
28.	The growing utilization of the achievements of the scientific and technical revolution, combined with detente and the steady consolidation of the forces of progress in the world, offer an opportunity to create a just international division of labor and to develop the mechanisms needed to regulate international economic relations. Our Governments and, to a large extent, the United Nations must assume the historic responsibility for making proper use of that opportunity. Are special regional interests, the interests of more or less closed groups and inequality of access to the world market to continue to dominate the world? Or should we not rather set out to build a new open world system which would ensure each participant identical benefits? Poland, like the other socialist countries, has supported and will continue to work in the latter direction.
29.	The sovereign right of each nation to the resources it possesses and the equality of all countries are our fundamental assumptions. On the strength of these elementary principles we favor a scheme of world economic relations which will ensure the equitable, non-discriminatory flow of the raw materials and technology indispensable to development.
30.	The formulation of suitable principles in that regard is, in my opinion, one of the major tasks facing the United Nations. It is of great importance to base international economic relations on long-range ties and the co-ordination of development plans. Such a step would provide more advantageous conditions for world trade and economic co-operation for the benefit of all countries, especially the developing ones. Poland will continue to contribute to the achievement of such solutions.
31.	I have presented our views on certain issues connected with the development of peaceful relations among States. Let us continue to promote those relations in a spirit of detente, co-operation and peace. I should like to emphasize, however, that it is of equal importance to mold among nations and societies a consciousness that reflects these lofty aims. That is the special duty of our generation, which has known the tragedy of war, hatred and destruction. It is our obligation to overcome prejudice, distrust, intolerance, chauvinism and racialism, to inculcate in the younger generation a respect for other nations and a conviction of the right of all people to live in freedom, equality and peace. These ideals, deeply ingrained in the traditions of freedom and progress of the Polish nation, have in my country been transformed into the essential element in the system of education and upbringing in a socialist society. Let us make the cause of raising the younger generation to live in international peace and friendship one of our principal aims. Let us give practical expression to the deeply humanistic ideals contained in the United Nations Charter. Let us introduce them into the educational and training programs of all countries. Let us do everything possible to make the remaining quarter of this century, a century which has seen untold suffering brought upon mankind, an era of peaceful construction and of peace-oriented education.
32.	The thirtieth anniversary of the United Nations will be universally celebrated next year. This Organization was brought into being by nations which sought peace, freedom and equality and by a desire for friendly coexistence and collaboration. Let us honor this anniversary with the greatest possible contribution by our Organization to the construction of a world in which the attainment of these goals will be ensured.
33.	Poland will continue to give its full support to the United Nations in the implementation of these lofty ideals
